DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Andrew Smith on September 8, 2022.
The application has been amended as follows: 
Claim 74. (currently amended) The mobile camera system of claim 73, wherein the auxiliary lens assembly further comprises a hood coupled to or integral with the lens holder and extending away from an object side of the lens.

Claim 75. (currently amended) The mobile camera system of claim 73, 

Claim 76. (currently amended) The mobile camera system of claim 73, wherein said comprises 

Claim 77. (currently amended) The mobile camera system of claim 73, wherein said 

Election/Restrictions
Claims 58 and 73 – 77 are allowable. The restriction requirement between inventions I-VI , as set forth in the Office action mailed on February 12, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 12, 2020 is withdrawn.  Claims 59 – 72 and 78 - 83, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
The amendment filed on September 2, 2021 in response to the previous Office Action (07/16/2021) is acknowledged and has been entered.
Claims 58 – 83 pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 2, 2021, with respect to claims have been fully considered and are persuasive.  

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 09/02/2021. An initialed copy is attached to this Office Action.

Allowable Subject Matter
Claims 58 – 83 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 58, the closest prior art fails to disclose, suggest or teach the combination of A mobile camera system, comprising: a camera enabled mobile device including a miniature camera module embedded within the mobile device including a built-in lens and an image sensor for capturing digital images; a mobile device processor configured for processing the digital images; a mobile device display for viewing the digital images; a case coupled around the camera-enabled mobile device, wherein said case comprises: a housing defining a camera-lens aperture and a touchscreen display aperture, said housing being configured to securely couple around at least a portion of the periphery of said mobile device; and a lens attachment interface comprising a capture plate comprising a detent segment protruding into the camera-lens aperture across at least a portion of a periphery of the camera-lens aperture sufficient to overlap a bayonet tab of a coupling interface of a removable lens assembly along an optical path of the miniature camera module, and a catch comprising a spring clip or a recess trap or a combination thereof to automatically prevent backward rotation and thereby to facilitate automatic stable locking coupling upon forward rotation of the removable lens assembly including moving said bayonet tab along said detent segment between a starting orientation and a final stable orientation engaged with said catch in optical alignment with said miniature camera module.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698